             Case 2:19-cv-00290-RSL Document 390 Filed 01/25/21 Page 1 of 5




 1

 2

 3

 4

 5
                                   UNITED STATES DISTRICT COURT
 6                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 7
     BRUCE CORKER d/b/a RANCHO ALOHA, et                           No. 2:19-cv-00290-RSL
 8   al.,
                         Plaintiffs,
 9        v.                                                       STIPULATIONAND ORDER
                                                                   REGARDING CERTAIN
10   COSTCO WHOLESALE CORPORATION, et                              DEFENDANTS’ ANSWERS TO
     al.,                                                          PLAINTIFFS’ THIRD
11                                                                 AMENDED COMPLAINT
                                   Defendants.                     [Dkt. 381]
12

13

14
                                                  STIPULATION
15
             Pursuant to LCR 10(g), the parties to the above-captioned matter hereby make the
16
     following stipulation regarding MNS Ltd. (“MNS”), Sprouts Farmers Market, Inc. (“Sprouts”),
17
     and Certain Defendants’ Answers to Plaintiffs’ Third Amended Complaint [Dkt. 381]. 1
18
             1.       Plaintiffs filed their Third Amended Complaint on January 8, 2021 [Dkt. 381].
19
             2.       The Third Amended Complaint adds Smithfarms, LLC as a Plaintiff and Kevin
20
     Kihnke as a Defendant. The only substantively amended paragraphs contain allegations
21
     concerning Smithfarms, LLC and Kevin Kihnke. See Dkt. 345-1, Exhibit A. The paragraph
22
     numbering and all other allegations remain substantively identical to the Second Amended
23
     Complaint [Dkt. 81].
24

25
     1
26    “Certain Defendants” as used herein refers to Costco Wholesale Corporation; Gold Coffee Roasters, Inc.; The
     Kroger Co.; Albertson’s Companies Inc.; Safeway Inc.; Walmart, Inc.; The TJX Companies d/b/a T.J. Maxx;
27   Marshalls of MA, Inc. d/b/a Marshalls; Amazon.Com, Inc.; Bed Bath & Beyond Inc.; Costa Rican Gold Coffee
     Co., Inc., and Hawaiian Isles Coffee Company, Ltd.

     STIPULATION AND ORDER RE: DEFS’ ANSWER TO TAC                                        Davis Wright Tremaine LLP
                                                                                                   L AW O FFICE S
     (2:19-cv-00290-RSL)                                                                     920 Fifth Avenue, Suite 3300
                                                                                               Seattle, WA 98104-1610
                                                                                        206.622.3150 main · 206.757.7700 fax
            Case 2:19-cv-00290-RSL Document 390 Filed 01/25/21 Page 2 of 5




 1          3.        The new amendments do not require any defendants other than L&K Coffee Co.

 2   LLC and Kevin Kihnke to substantively alter or amend their responses.

 3          4.        Instead, MNS and Sprouts minimally change their previously filed Answer to

 4   the First Amended Complaint as follows:

 5                   Answer to new Paragraph 12: Defendant lacks sufficient information to admit or

 6                    deny the allegations in Paragraph 12, and therefore denies the same.

 7                   All Answers after paragraph 12 will correspond with the original Paragraph

 8                    numbering plus one. For example, a Defendant’s response to Paragraph 23 of

 9                    the First Amended Complaint now answers Paragraph 24 in the Third Amended

10                    Complaint.

11          5.        Additionally, Certain Defendants minimally change their previously filed

12   Answer to the First Amended Complaint as follows:

13                   Paragraph 12 and Certain Defendants’ Answer thereto is renumbered to

14                    Paragraph 13.

15                   A new Paragraph 12 is inserted as follows:

16          12.       On information and belief, KEVIN KIHNKE (“Kihnke”) is an individual that

17          resides in Grand Rapids, Michigan. Kihnke is owner and president of L&K and is the

18          primary decision-maker for the package design of L&K’s coffee products, including

19          coffee products that have been falsely designated as originating from “Kona.” Kihnke is

20          also solely responsible for determining the percentage of Kona coffee included in

21          L&K’s “Kona” coffee products.

22                    ANSWER: [Defendant] lacks sufficient information to admit or deny the

23          allegations in Paragraph 12, and therefore denies the same.

24

25                   All Answers after new Paragraph 12 will correspond with the original paragraph

26                    numbering plus one. For example, a Defendant’s response to Paragraph 23 of

27

     STIPULATION AND ORDER RE: DEFS’ ANSWER TO TAC                              Davis Wright Tremaine LLP
                                                                                         L AW O FFICE S
     (2:19-cv-00290-RSL) - 2                                                       920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
                                                                              206.622.3150 main · 206.757.7700 fax
            Case 2:19-cv-00290-RSL Document 390 Filed 01/25/21 Page 3 of 5




 1                 the First Amended Complaint now answers Paragraph 24 in the Third Amended

 2                 Complaint.

 3          5.     The parties accordingly stipulate that no defendant other than L&K Coffee Co.

 4   LLC and Kevin Kihnke needs to answer the Third Amended Complaint. The previously filed

 5   Answers to the First Amended Complaint, along with the subsequent stipulation regarding

 6   affirmative defenses [Dkt. 190], and subject to the Court’s Order Striking Affirmative Defenses

 7   [Dkt. 230] and the above specifications, will be treated as Answers to the Third Amended

 8   Complaint.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATION AND ORDER RE: DEFS’ ANSWER TO TAC                            Davis Wright Tremaine LLP
                                                                                       L AW O FFICE S
     (2:19-cv-00290-RSL) - 3                                                     920 Fifth Avenue, Suite 3300
                                                                                   Seattle, WA 98104-1610
                                                                            206.622.3150 main · 206.757.7700 fax
            Case 2:19-cv-00290-RSL Document 390 Filed 01/25/21 Page 4 of 5



      Dated: January 22, 2021
 1
      Respectfully submitted,
 2

 3
      DAVIS WRIGHT TREMAINE LLP                  KARR TUTTLE CAMPBELL
 4    Attorneys for Defendants Costco Wholesale Attorneys for Plaintiffs and the Proposed Class
      Corporation,; Gold Coffee Roasters, Inc.;
 5
      The Kroger Co.; Albertson’s Companies      By: s/ Nathan Paine (per e-mail auth.)
 6    Inc.; Safeway Inc.; Walmart, Inc.; The TJX    Paul Richard Brown, WSBA#19357
      Companies d/b/a T.J. Maxx; Marshalls of       Nathan T. Paine, WSBA #34487
 7    MA, Inc. d/b/a Marshalls; Amazon.Com,         Daniel T. Hagen, WSBA #54015
      Inc.; Bed Bath & Beyond Inc.; and Costa       Mark A. Bailey, WSBA #26337
 8                                                  Andrew W. Durland, WSBA#49747
      Rican Gold Coffee Co., Inc.                   Joshua Howard, WSBA #52189
 9                                                  701 Fifth Ave, Suite 3300
      By: s/ Jaime Drozd Allen                      Seattle, WA 98104
          Jaime Drozd Allen, WSBA #35742            Telephone: (206) 233-1313
10        Stephen M. Rummage, WSBA #11168           Email: pbrown@karrtuttle.com
          Ambika Doran, WSBA #38237
11        Jacob M. Harper (pro hac vice)
          Benjamin J. Robbins, WSBA #53376
12        Aaron Ross, WSBA #56003                LIEFF CABRASER HEIMANN & BERNSTEIN,
          Sarah Cox, WSBA #46703                 LLP
13        Rose McCarty, WSBA #54282
          920 Fifth Avenue, Suite 3300           By: s/ Daniel Seltz (per emal auth.)
14        Seattle, WA 98104-1610                    Daniel E. Seltz (pro hac vice)
          Telephone: (206) 757-8039                 Jason L. Lichtman (pro hac vice)
15        Fax: (206) 757-7039                       Andrew R. Kaufman (pro hac vice)
          Email: jaimeallen@dwt.com                 Michael W. Sobol (pro hac vice)
16
                                                    250 Hudson Street, 8th Floor
17                                                  New York, NY 10013
      CADES SCHUTTE LLP                             Telephone: (212) 355-9500
      Attorneys for Defendant MNS Ltd.              Email: dseltz@lchb.com
18
      By s/ Kelly LaPorte (per e-mail auth.)    LANE POWELL PC
19       Kelly G. LaPorte, pro hac vice         Attorneys for Hawaiian Isles Coffee Company, Ltd.
         Nathaniel Dang, pro hac vice
20       1000 Bishop Street, 12th Floor
         Honolulu, HI 96813                     By: s/ Erin Wilson (per e-mail auth.)
21       Telephone: (808) 521-9200                 Erin M. Wilson, WSBA #42454
         Fax: (808) 521-9210                       Tiffany Scott Connors, WSBA #41740
22       Email: klaporte@cades.com                 Laura Marquez-Garrett, WSBA #41010
         Email: ndang@cades.com                    1420 Fifth Avenue, Suite 4200
23
                                                   P.O. Box 91302
24                                                 Seattle, WA 98111-9402
                                                   Telephone: (206) 223-7000
25                                                 Fax: (206) 223-7107
                                                   E-mail: wilsonem@lanepowell.com
26                                                 E-mail: connorst@lanepowell.com
                                                   E-mail: garrettl@lanepowell.com
27

     STIPULATION AND ORDER RE: DEFS’ ANSWER TO TAC                       Davis Wright Tremaine LLP
                                                                                  L AW O FFICE S
     (2:19-cv-00290-RSL) - 4                                                920 Fifth Avenue, Suite 3300
                                                                              Seattle, WA 98104-1610
                                                                       206.622.3150 main · 206.757.7700 fax
            Case 2:19-cv-00290-RSL Document 390 Filed 01/25/21 Page 5 of 5



                                                  BUCHALTER
 1    BULLIVANT HOUSER BAILEY, PC                 A Professional Corporation
      Attorneys for Defendant MNS Ltd.            Attorneys for Defendant Mulvadi Corporation
 2

 3    By s/ Daniel Bentson (per e-mail auth.)     By: s/ John Crosetto (per e-mail auth.)
         Daniel R. Bentson, WSBA #36825              Bradley P. Thoreson, WSBA #18190
 4       Owen R. Mooney, WSBA #45779                 John Crosetto, WSBA # 36667
         1700 Seventh Avenue, Suite 1810             1420 Fifth Ave., Ste. 3100
 5       Seattle, WA 98101                           Seattle, WA 98101-1337
         Telephone: (206) 292-8930                   Telephone: (206) 319-7052
 6       Fax: (206) 386-5130
                                                     Email: bthoreson@buchalter.com
 7    DORSEY & WHITNEY LLP
      Attorneys for Defendant Sprouts Farmers
 8    Market, Inc.
 9    By s/ Erin Kolter (per e-mail auth.)
         J. Michael Keyes, WSBA #29215
10       Erin C. Kolter, WSBA #53365
         Brian J. Janura, WSBA #50213
11       Columbia Center
         701 Fifth Avenue, Suite 6100
12       Seattle, WA 98104
         Telephone: (206) 903-8800
13       Email: keyes.mike@dorsey.com
14

15

16

17                                              ORDER

18          IT IS SO ORDERED.

19
            Dated this 25th day of January, 2021.
20

21
                                                Robert S. Lasnik
22
                                                United States District Judge
23

24

25

26

27

     STIPULATION AND ORDER RE: DEFS’ ANSWER TO TAC                          Davis Wright Tremaine LLP
                                                                                     L AW O FFICE S
     (2:19-cv-00290-RSL) - 5                                                   920 Fifth Avenue, Suite 3300
                                                                                 Seattle, WA 98104-1610
                                                                          206.622.3150 main · 206.757.7700 fax
